Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/19/20.  Claim(s) 1-46 are cancelled.  Claim(s) 67 and 68 are new.  Claim(s) 47-68 are pending. Claim(s) 47-68 are examined herein. 
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments and to more appropriately address the concerns of the Applicant, and repeated below for Applicant's convenience.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al. (WO 2007/016525 A2; of record), in view of Coussens et al. (Lisa M. Coussens and Zena Werb, Inflammation and cancer, Nature. 2002 December 19; 420 (6917); of record), as evidenced by Thomas (Liji Thomas, What is Interleukin 6?, .
The instant claims are generally drawn to treating a cancer, or a symptom or measurable physical parameter thereof, by inhibiting the expression of IL-6 comprising administering the compound shown below (7-(4-hydroxy-3,5-dimethylphenyl)-2,4-dimethoxy-1,6-naphthyridin-5(6H)-one), wherein the cancer is a lymphoma or a bladder cancer.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Johansson et al. discloses the treatment of inflammation (see, for example, the title and the whole document) comprising the administration of the compounds shown below (see, for example, [012]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Johansson et al. further discloses examples of compounds (i.e. preferred embodiments) such as those shown below and teaches that they can be modified as seen appropriate by those of skill in the art (see, for example, [070]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Johansson et al. teaches that the disclosed class of compounds are useful for the treatment of inflammation and for the treatment of syndromes associated with inflammatory conditions such as several types of cellular proliferation (see, for example, [004] and throughout) as well as disclosing that the compounds inhibit VCAM-1 expression, MCP-1 expression and SMC proliferation (see, for example, the abstract and the whole document).
Johansson et al. does not specifically disclose the treatment of lymphomas, bladder cancers, or symptoms thereof.

Coussens et al. further discloses that data indicates that the use of anti-inflammatory drugs, such as NSAIDs, reduces colon cancer risk by 40–50%, and may be preventative for lung, oesophagus and stomach cancer (see, for example, Inflammation as an anti-cancer therapeutic opportunity pg. 8), thus teaching that the treatment of inflammation is useful for both the treatment of cancers and also for the treatment of concommitant inflammation.
Thomas evidences “Interleukin-6 (IL-6) is an endogenous chemical which is active in inflammation, and in B cell maturation … It is produced in the body, wherever there is inflammation, either acute or chronic. This includes situations such as trauma, burns, cancers and infection”, i.e. the presence of IL-6 is known to be ubiquitously associated with inflammation, including in cancers.
Lippitz et al. evidences that IL-6 is one component of a consistent cancer-associated cytokine network resulting in both a systemic immune stimulation and a microenvironment of cancer-induced immune suppression (see, for example, the abstract, and the whole document) and that, for example, in the consistent paraneoplastic cytokine pattern of late-stage cancer patients the IL-6 is an essential component in the functional circuit (see, for example, pg. 1, right column, second 
It would have been obvious to one of ordinary skill in the art to treat inflammation associated with lymphomas or bladder cancers, and/or treat lymphomas or bladder cancers with the instant compound.
One of ordinary skill would have been motivated to make and use the instant compound because Johansson et al. teaches the use of the family of compounds, further discloses preferred examples that utilize the instantly claimed core and all of the instantly claimed functional groups in the instantly claimed positions (e.g. Johansson et al. compound 41 differs only by a methyl group capping a phenol, which is clearly taught as a substitution pattern on preferred embodiments), and teaches that the compounds should be adjusted by the skilled artisan.  One of ordinary skill would have modified the compound, as taught by Johansson et al., with the preferred substituents of Johansson et al., and would have arrived at the instantly claimed compound during the routine optimization of the method, and would have done so with a reasonable expectation of success in making an improved treatment of inflammation and cell proliferation.
One of ordinary skill would have been motivated to treat inflammation associated with lymphomas or bladder cancers, and/or treat lymphomas or bladder cancers with the instant compound because Coussens et al. teaches that inflammation is closely tied to tumors, tumor progression, and associated indications, and teaches that the treatment of inflammation has been correlated with improved outcome in cancer treatments.  Coussens et al. further clarifies that the action of VCAM-1 and MCP-1 are central to the inflammation and proliferation of cancer.  One of ordinary skill would have 
With respect to the limitation drawn to “treating cancer by inhibiting the expression of IL-6”, under a proper broadest reasonable interpretation analysis, the prior art must only teach the treatment of a cancer, or a symptom or measurable physical parameter thereof, that the Applicant has indicated is “associated with the pathogenic mechanisms” (see, for example, the instant specification [015]-[018]), e.g. the claim does not require an IL-6 patient screen prior to drug administration.  Additionally, the evidentiary references show that inflammation, in general, and cancers/cancers with inflammation are associated with elevated levels of IL-6; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In the instant case, the prior art makes the instantly claimed compound obvious, and teaches the use on the instantly claimed patient population, therefore the inherent properties of the compound would have necessarily followed.

Response to Arguments

This is not found persuasive.  The claims are drawn to treating cancer by inhibiting the expression of IL-6 in a subject in need thereof, however it is not required that it be shown that it would have been obvious to one skilled in the art, at the time of the filing of the invention, to use the instant compounds as an IL-6 inhibitor to treat cancer.  What is required is to show that the use of the compound to treat the patient population would have been obvious.  The claim does not require, for example, any sort of patient pre-screening for IL-6 levels, any sort of assays during treatment to analyze IL-6 levels/efficacy of IL-6 control, or anything else actually related to the levels of IL-6.  The claim is limited to defining that the patient population is treated by the inhibition of the expression of IL-6, which is accomplished by the claimed composition being administered to the claimed patient population.  As described above, the claimed composition is obvious in light of the disclosure of Johansson et al. and the 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant argues “Johansson also does not mention IL-6 at all or the inhibition of IL-expression. Instead, what Johansson discloses are polyphenol-like compounds that are useful for inhibiting VCAM-1 expression, MCP-1 expression, and/or SMC proliferation, which thereby regulate markers of inflammatory conditions (including vascular inflammation) and treat and prevent inflammatory and cardiovascular diseases and related disease states (see e.g., Abstract of Johansson). There is nothing taught or suggested in Johansson that any of the compounds disclosed therein may have the ability to inhibit the expression of IL-6. Nor is it implied in any way in Johansson that any of VCAM-1 expression, MCP-1 expression, and SMC proliferation is linked to IL-6 expression. In other words, there is simply no connection between Johansson's compounds and IL-6 inhibitory activity.”
This is not found persuasive, as stated in the prior Office actions, and restated above, the claims are defined by the composition and patient population, and the mechanism of action does not impart patentability by itself, when the treatment of the instant patient population by the instant composition would have otherwise been anticipated or obvious.  Once the claimed composition had been administered to the claimed patient population the inhibition would have necessarily followed.  The reason  In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
The Applicant argues “Applicant notes that the present application is entitled to a priority date of April 22, 2009, which therefore antedates the publication dates of Thomas and Lippitz in 2018 and 2016, respectively. Accordingly, neither of Thomas and Lippitz (both nonpatent references) qualifies as prior art under pre-AIA  35 U.S.C. § 102(a) or 102(b).”
These references are evidentiary, and weren’t used as prior art under U.S.C. § 102(a) or 102(b), so this argument is moot.  Evidentiary references, and/or references that show the state of the art do not necessarily have to be available as prior art to be used for their intended purpose.
The Applicant argues “Simply put, even if Johansson's compounds were structurally similar to the compounds recited in the claims as asserted by the Examiner (not admitted by Applicant), the Examiner has failed to provide the required evidence 
This is not found persuasive.  Initially, the addition of the evidentiary references is not necessary, because as stated above, the matter at hand is if the prior art makes the administration of the claimed composition to the claimed patient population obvious, which it does.  The evidentiary references provide support to clarify, for example, that the patient prior art patient population is in fact the same as the instant patient population.  With respect to the “required evidence showing a connection between the prior art compounds and IL-6 inhibitory activity”, the instant specification shows that evidence, so that requirement is satisfied.  Unless the Applicant is attempting to argue that the instant compounds do not always show such activity, which presents an enablement issue in the instant claims of said compounds, the fact that the instant specification shows the IL-6 activity is more than sufficient of such a showing.
The Applicant argues “the Examiner has improperly conflated the teachings of the secondary references and has sidetracked the key showing he is required to make and instead focuses on issues that are inapposite to the obviousness inquiry: the relationship between anti-inflammatory compounds and treatment of cancer and the relationship between IL-6 and cancer. Specifically, the Examiner focuses on Coussens' purported teaching of inflammation being a critical component of cancer and Thomas' and Lippitz's purported teaching of IL-6 being ubiquitous in cancers, and concludes that it would have been obvious to one skilled in the art to treatment inflammation associated with lymphomas and bladder cancers and/or lymphomas and bladder cancers with the 
This is not found persuasive.  The Applicant argued on 1/31/19 that “The term "treating" as defined in the specification requires only the amelioration of "at least one discernable symptom" or "at least one measurable physical parameter."”  Thus clearly arguing, and pointing to support in the instant disclosure, for the claims to broadly encompass treating inflammation associated with cancer.  Not only should the claims be interpreted under broadest reasonable interpretation to encompass the treatment of at least one discernable symptom of the claimed issue, i.e. cancer, but the Applicant has positively recited that it was intended to be interpreted this way.  Therefore the treatment of discernable symptoms including inflammation meet the limitations of the instant claims.  Further, as stated in the prior Office action(s) and restated above, the combined prior art not only makes the treatment of inflammation associated with cancer obvious, but also the treatment of cancer itself.  Again, with respect to the teachings of IL-6, it is not required that the prior art do so.
The Applicant argues “It is also inapposite to the obviousness inquiry that IL-6 is ubiquitous in cancers, as taught in Thomas and Lippitz. Applicant's specification itself already provides ample description and citations regarding the implication of IL-6 in cancers at the time of the filing of the invention (see e.g., paragraph [015] of WO 2010/123975). The implication of IL-6 in cancers does not create any reasonable expectation that any anti-inflammatory compound (including those disclosed in 
This is not found persuasive.  As stated in the prior Office actions, and restated above, the salient metric for the obviousness of the instant claims is whether the prior art makes the administration of the instant composition to the instant patient population obvious, which it does.  There is no requirement for testing/assaying/monitoring/etc., so the resultant mechanism limitation is necessarily met.  There is no requirement for the prior art to make inherent properties of the compounds used obvious in order to make the claims as a whole obvious.
The Applicant argues “Nor can the Examiner rely on a theory of inherency here to establish obviousness. The M.P.E.P. explains that "[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." M.P.E.P. § 2112(IV) (citing Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original)). Indeed, the Federal Circuit has emphasized that "the use of inherency ... must 
This is not found persuasive.  It is somewhat unclear what the Applicant is trying to argue, but it appears that the general idea is that the inherency must be properly supported.  However the following arguments appear to question if the claimed compound inherently inhibits IL-6.  As the compound in question is a claimed compound, 7-(4-hydroxy-3,5-dimethylphenyl)-2,4-dimethoxy-1,6-naphthyridin-5(6H)-one, the only way that it could not possess the claimed property is if the claims are 
Nonetheless, as stated in prior Office action, and restated above, the salient features for obviousness in the instant case are the intersection of the claimed composition (e.g. 7-(4-hydroxy-3,5-dimethylphenyl)-2,4-dimethoxy-1,6-naphthyridin-5(6H)-one) and the claimed patient population (e.g. cancer and inflammation from cancer related to lymphoma and prostate cancer) which is obvious in light of the teachings of the prior art, and the IL-6 modulation would have necessarily followed.
The Applicant argues “In order to identify anti-cancer compounds, specifically IL-6 inhibitors, among Johansson's disclosed compounds, one skilled in the art would have to consciously test these compounds for IL-6 inhibitory activity - without any basis what so ever for believing that they would have such activity. Based on the combined teachings of Johansson, Coussens, Thomas, and Lippitz, one skilled in the art could not have any reasonable expectation that Johansson's compounds - modified or not -- would have IL-6 inhibitory activity that could be used to treat cancer.”
This is not found persuasive.  For the prior art to make the instant claims obvious, this rationale and analysis is unnecessary.  It is required that the concrete limitations of the claim are met, i.e. the claimed composition must meet the claimed patient population, but the reason to arrive at that need not be the same.  While the claims positively recite IL-6, as stated above, there is no specific concrete step 

Conclusion
Claim(s) 1-46 are cancelled.  Claim(s) 47-68 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627